UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 5)* OMNICOMM SYSTEMS, INC. (Name of Issuer) Common Stock, par value $.001 per share (Title of Class of Securities) 68 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the Rule pursuant to which this Schedule is field: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G Cusip No. 68 Page 2 of 5 Pages (1) NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Guus van Kesteren not applicable CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (See Instructions) (a) ¨ (b) x SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION Holland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) SOLE VOTING POWER 4,540,267 shares of Common Stock SHARED VOTING POWER 0 SOLE DISPOSITIVE POWER 4,540,267 shares of Common Stock SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,540,267 shares of Common Stock CHECK BOX IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1% TYPE OF REPORTING PERSON IN SCHEDULE 13G Cusip No. 68 Page 3 of 5 Pages ATTACHMENT Item1(a). Name of Issuer OmniComm Systems, Inc. (“Issuer”) Item1(b). Address of Issuer’s Principal Executive Offices 2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309 Item2(a)and2(b). Name of Person Filing and Address of Principal Business Office or, if none, Residence This Schedule 13G is being filed by Guus van Kesteren, a director of the Issuer, with a principal business office address of 2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309. Item 2(c). Citizenship Mr. van Kesteren is a citizen of Holland Item 2(d). Title of Class of Securities Common Stock, $.001 par value per share Item 2(e). CUSIP No. 68 Item3. If This Statement is Filed Pursuant to Rules 13d-1(b), or 13d-2(b), Check Whether the Person Filing Is a: Not Applicable SCHEDULE 13G Cusip No. 68 Page 4 of 5 Pages Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: 4,540,267 shares of Common Stock. (b) Percent of Class: 5.1% on the Date of Event Which Requires Filing of this Statement. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 4,540,267 shares (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 4,540,267 shares (iv) Shared power to dispose or to direct the disposition of 0 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ¨ Item 6. Ownership of More Than Five Percent on Behalf of Another Person Other than as set forth herein, no other person has the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, in excess of 5% of the total outstanding Common Stock. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security BeingReported on by the Parent Holding Company Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certifications SCHEDULE 13G Cusip No. 68 Page 5 of 5 Pages By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of the undersigned’s knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: February13, 2013 /s/ Guus van Kesteren Guus van Kesteren
